                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


DARRELL MCCLANAHAN, et al.,               )
                                          )
                     Plaintiffs,          )
                                          )
vs.                                       )     Case No. 16-01086-CV-W-ODS
                                          )
MARK LAMPHIER,                            )
                                          )
                     Defendant.           )

    ORDER AND OPINION (1) GRANTING DEFENDANT’S MOTION FOR JUDGMENT
       ON THE PLEADINGS, AND (2) GRANTING DEFENDANT’S MOTION FOR
                           SUMMARY JUDGMENT
        Pending are Defendant’s motions for judgment on the pleadings (Doc. #36) and
summary judgment (Doc. # 40). For the following reasons, both motions are granted.


                                   I.    BACKGROUND
       On February 17, 2016, Plaintiff Darrell McClanahan (“Darrell”) was arrested by
Defendant Mark Lamphier (“Defendant”) and charged with Theft/Stealing and Resisting
Arrest.1 Plaintiffs allege their constitutional rights were violated when Defendant
entered their home and “assaulted” Plaintiff April McClanahan (“April”) by “refusing to
honor her request to not answer questions and to be represented by an attorney,”
“assaulted” Darrell by “making verbally offensive accusations,” “unlawfully placing
[Darrell] in handcuffs,” and, arresting Darrell but “not charging him with anything at the
time nor having a warrant.” Plaintiffs seek monetary damages and equitable relief for
alleged violations of their federally protected rights. Defendant now moves for judgment
on the pleadings (Doc. #36) and summary judgment (Doc. #40) on all claims.

       II.    DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

1Plaintiffs filed their complaint on June 6, 2016, in the Circuit Court of Lafayette County,
Missouri. Doc. #1-1. The case was then removed to this Court on October 7, 2016.
Doc. #1. These facts are taken from Plaintiffs “Restated Amended Complaint.” Doc.
#1-11.
        “Judgment on the pleadings is appropriate where no material issue of fact
remains to be resolved and the movant is entitled to judgment as a matter of law.”
Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002) (citations omitted). In
considering a motion for judgment on the pleadings, the court “accept[s] as true all facts
pleaded by the non-moving party and grant[s] all reasonable inferences from the
pleadings in favor of the non-moving party.” Id. (citations omitted). The Court reviews a
motion for judgment on the pleadings under the same standard that governs motions to
dismiss for failure to state a claim. Ashley Cty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th
Cir. 2009); Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).
       To survive a motion to dismiss, a complaint must contain a “short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). The claim for relief must be “‘plausible on its face,’” meaning it must “plead[]
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 554, 556 (2007)). Mere “‘labels and
conclusions,’” “‘formulaic recitation[s] of the elements of a cause of action,’” and “‘naked
assertion[s]’ devoid of ‘further factual enhancement’” are insufficient. Id. (quoting
Twombly, 550 U.S. at 555, 557).

                                  A. Section 1983 Claims
                                1. Official Capacity Claim
       The Eighth Circuit requires more than an ambiguous pleading to state an
individual capacity claim under 42 U.S.C. § 1983. Baker v. Chisom, 501 F.3d 920, 924
(8th Cir. 2007). This requires a clear statement or a specific pleading indicating
plaintiffs are suing defendants in their individual capacities. Andrus ex rel. v. Arkansas,
197 F.3d 953, 955 (8th Cir. 1999) (“specific to personal liability”); Nix v. Norman, 879
F.2d 429, 431 (8th Cir. 1989) (“we have repeatedly stated that § 1983 litigants wishing
to sue government agents in both capacities should simply use the following language:
‘plaintiff sues each and all defendants in both their individual and official capacities’”).
Because there is no allegation that Defendant is being sued in his individual capacity,
only official capacity claims are presented here. Artis v. Francis Howell N. Band
Booster Ass’n, Inc., 161 F.3d 1178, 1182 (8th Cir. 1998).

                                               2
       “Suits against public employees in their official capacity are the legal equivalent
of suits against the governmental entity itself.” Bankhead v. Knickrehm, 360 F.3d 839,
844 (8th Cir. 2004) (citations omitted); see also Kentucky v. Graham, 473 U.S. 159, 167
(1985) (citations omitted); Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010).
Therefore, Plaintiffs’ claims against Defendant are construed as though they were
asserted directly against the City of Lexington (“the City”). Section 1983 liability may
attach to a local government if a constitutional violation resulted from an official policy or
custom. Corwin v. City of Independence, 829 F.3d 695, 699 (8th Cir. 2016) (quotations
and citations omitted); see also Monell v. Dep’t of Soc. Serv. of the City of N.Y., 436
U.S. 658, 694-95 (1978).
       When claiming a constitutional violation resulted from a policy, “a plaintiff must
include allegations…by which one could begin to draw an inference that the conduct
complained of resulted from an unconstitutional policy.” Ferguson v. Short, No. 2:14-
CV-04062-NKL, 2014 WL 3925512, at *8 (W.D. Mo. Aug. 12, 2014) (quoting Crumpley-
Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004)). When claiming
a constitutional violation resulted from an unofficial custom, a plaintiff must demonstrate
the following:
       (1) the existence of a continuing, widespread, persistent pattern of
       unconstitutional misconduct by the governmental entity’s employees; (2)
       deliberate indifference to or tacit authorization of such conduct by the
       governmental entity’s policymaking officials after notice to the officials of
       that misconduct; and (3) that plaintiff was injured by acts pursuant to the
       governmental entity’s custom, i.e., that the custom was a moving force
       behind the constitutional violation.
Corwin, 829 F.3d at 699-700 (internal quotations and citations omitted); see also Szabla
v. City of Brooklyn Park, 486 F.3d 385, 389-90 (8th Cir. 2007) (en banc).
       Plaintiffs allege Defendant is liable for “criminally violating their own code of
conduct by not following the proper standards of Missouri Law and civil procedure.”
Doc. #1-11, at 1. Plaintiffs contend Defendant “went out of his way to escalate a civil
disagreement between the Plaintiffs and Kenneth Rinne making sure the Petitioner,
Darrell McClanahan, was charged with criminal offenses.” Doc. #1-11, at 2. Plaintiffs
also assert Defendant’s actions in the civil disagreement were unethical “by not making
the decision if it had been necessary to have an unbiased party investigate.” Id.

                                              3
Plaintiffs’ allegations, even when liberally construed, do not indicate or allow the Court
to draw the inference that the purported constitutional deprivations resulted from an
unconstitutional policy of the City. Additionally, Plaintiffs do not allege similar
misconduct by anyone associated with the City, or the City was on notice of alleged
prior similar misconduct and was deliberately indifferent after being placed on notice.
Thus, Defendant’s motion for judgment on the pleadings is granted with regard to Count
One.


                          2. First Amendment Retaliation Claim
       Defendant also moves for judgment on the pleadings with regard to Plaintiffs’
First Amendment retaliation claim (Count Two). Plaintiffs allege Defendant “stalked”
them and “ordered other officers to do the same to a threatening degree and to harass
and intimidate” them. Doc. #1-11, at 2. Plaintiffs also contend Defendant parked down
the street from Plaintiffs’ residence and “had other officers do the same, handing out
tickets for lumber in the driveway and grass too long and to further harass and
intimidate plaintiffs.” Id.
       While a government actor retaliating against an individual in response to an
exercise of First Amendment rights in criticizing a public official may be a basis for
section 1983 liability, Plaintiffs do not allege they criticized Defendant or he retaliated
against them for criticizing him (or any public official). Naucke v. City of Park Hills, 284
F.3d 923, 927 (8th Cir. 2002). To state a viable retaliation claim concerning
inappropriate issuance of tickets, a plaintiff “must plead and prove a lack of probable
cause for the underlying charge in order to sustain his First Amendment retaliation
claim.” Williams v. City of Carl Junction, 480 F.3d 871, 875 (8th Cir. 2007). Plaintiffs
fail to allege the absence of probable cause. Because Plaintiffs fail to allege even the
requisite elements of a First Amendment retaliation claim, Defendant’s motion for
judgment on the pleadings is granted with regard to Count Two.


                                    3. Darrell’s Claims




                                              4
       Defendant argues Darrell’s conviction in the underlying state court criminal case
bars his claims he was arrested without probable cause or the police reports contained
inaccurate or false information which were designed to cause Plaintiff’s prosecution.
       In order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a § 1983 plaintiff must
       prove that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal
       authorized to make such determination, or called into question by a
       federal court’s issuance of a writ of habeas corpus. . . . [A] claim for
       damages bearing that relationship to a conviction or sentence that has not
       been so invalidated is not cognizable under § 1983.
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). When considering a motion for
judgment on the pleadings, a court must generally ignore materials outside the
pleadings. Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999).
However, courts may consider, among other things, “materials that are part of the public
record.” Porus Media Corp., 186 F.3d at 1079 (internal quotation marks omitted); see
also Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003). Missouri court
records are public records that may be considered on a motion for judgment on the
pleadings. Noble Sys. Corp. v. Alorica Cent., LLC, 543 F.3d 978, 982 (8th Cir. 2008);
Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007).
       Darrell’s claims stem from his arrest on February 17, 2016, which resulted in
criminal charges filed in the Lafayette County Circuit Court. See Case No. 16LF-
CR00130. On January 5, 2018, Darrell pleaded guilty. Doc. #31-2. Because Darrell
was convicted in the underlying criminal case his section 1983 claims arising from said
conviction are not cognizable. Doc. #1-11.
       In opposition to Defendant’s motion, Plaintiffs argue Darrell’s decision to accept a
negotiated plea should not bar his civil rights claims because he was represented for a
time by the Public Defender’s office in the underlying criminal case. However, at the
time he was convicted, Darrell was no longer represented by the Public Defender’s
office. Moreover, Darrell’s prior representation by the Public Defender’s office is of no
relevance.
       Finally, Darrell claims he should not have been handcuffed when arrested. For a
viable claim of excessive force to exist in the context of handcuffing a suspect upon

                                             5
arrest, there must be something more than alleged minor injuries. Stepnes v. Ritschel,
663 F.3d 952, 961 (8th Cir. 2011). Darryl fails to allege any injuries resulting from being
handcuffed. Therefore, Defendant’s motion for judgment on the pleadings is granted
with regard to Count Four.


                                      4. April’s Claims
         Defendant moves for judgment on the pleadings with regard to April’s claims
based upon an alleged constitutional violation resulting from Defendant verbally
“assaulting” her and threatening to call child protective services if she did not prepare a
statement about Darrell’s conduct. Doc. #1-11, at 2. A threat constitutes an actionable
constitutional violation only when the threat is so brutal or wantonly cruel as to shock
the conscience, or if the threat exerts coercive pressure on the plaintiff, and the plaintiff
suffers deprivation of a constitutional right. King v. Olmstead Cnty., 117 F.3d 1065,
1067 (8th Cir. 1997). Accepting April’s allegations as true, they do not rise to the level
of a constitutional deprivation.
         April also claims she asked for an attorney but was refused one. Doc. #1-11.
“The requirements of Miranda are triggered only when a defendant is both in custody
and being interrogated.” United States v. Head, 407 F.3d 925, 928 (8th Cir. 2005).
April does not plead any facts indicating she was in custody. Therefore, the protections
afforded by Miranda do not apply. Further, the Eighth Circuit has concluded a failure to
give Miranda warnings will not support a section 1983 claim. Hannon v. Sanner, 441
F.3d 635, 638 (8th Cir. 2006). April fails to plead a viable constitutional injury.
Therefore, Defendant’s motion for judgment on the pleadings is granted as to Count
Three.
         Count Six is duplicative of Count Three, so Defendant’s motion for judgment on
the pleadings is granted as to Count Six for the same reasons.


                                   B. Common Law Claims
         To the extent Plaintiffs are attempting to allege claims of negligence, invasion of
privacy, assault, false imprisonment, or other common law claims, Defendant’s motion




                                               6
for judgment on the pleadings is granted. The official immunity and public duty
doctrines bar Plaintiffs’ common law claims.
       “[P]ublic employees are covered by…the official immunity and public duty
doctrines,” which “have similar policies behind their protections and, in many cases,
both doctrines can be applied to protect the defendant government employee.”
Southers v. Farmington, 263 S.W.3d 603, 610 (Mo. banc 2008). The official immunity
doctrine “protects public employees from liability for alleged acts of negligence
committed during the course of their official duties for the performance of discretionary
acts,” but it does not protect public employees from liability for torts committed while
acting in a ministerial capacity. Id. (citations omitted); see also Letterman v. Does, 859
F.3d 1120, 1125-26 (8th Cir. 2017) (citing Southers, 263 S.W.3d at 610).
       Plaintiffs’ allegations against Defendant stem from interactions they had with him
in his role as Police Chief. Plaintiffs do not allege facts indicating Darrell’s arrest was
not within Defendant’s discretionary duties. Moreover, Plaintiffs do not assert facts
showing Defendant acted in bad faith or with malice. As such, any common law claims
against Defendant are barred by the official immunity doctrine.
       Under the public duty doctrine, “a public employee is not civilly liable for the
breach of a duty owed to the general public, rather than a particular individual.”
Southers, 263 S.W.3d at 610 (citation omitted). The public duty doctrine does not apply
when a public employee acts “in bad faith or with malice.” Id. (quoting Jackson v.
Wentzville, 844 S.W.2d 585, 588 (Mo. Ct. App. 1993) (considering whether the plaintiffs
had sufficiently alleged that the defendant public employees “acted in bad faith or with
malice” before assessing if the public duty doctrine would protect those employees).
       The duties of police to enforce the laws and keep the peace are generally owed
to the public at large and not to any one individual. Here, Plaintiffs’ complaint does not
indicate anything other than Defendant’s decision to arrest Darrell was made in the
course of Defendant’s duties as Police Chief and was an exercise of Defendant’s
professional expertise and judgment. Therefore, in addition to being barred by the
official immunity doctrine, Plaintiffs’ common law claims are also barred by the public
duty doctrine. Thus, Defendant’s motion for judgment on the pleadings is granted with
regard to Plaintiffs’ common law claims.

                                              7
                                   C. Remaining Claims
       Count Eight is duplicative of Counts One through Seven. Therefore, Defendant’s
motion is granted with regard to Count Eight for the same reasons stated above. The
only claims remaining in the complaint are Counts Nine and Ten. Count Nine was
dismissed on July 27, 2016, when the State of Missouri was dismissed as a defendant.
Doc. #1-8. To the extent Plaintiffs are attempting to state a claim against Defendant in
Count Ten, the claim is duplicative of Counts One through Five, and Count Seven.
Defendant’s motion for judgment on the pleadings with regard to Count Ten is granted
for the same reasons.


             III.   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       Although the Court grants Defendant’s motion for judgment on the pleadings, the
Court will nonetheless discuss Defendant’s motion for summary judgment. A moving
party is entitled to summary judgment on a claim only if there is a showing that “there is
no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law.” See generally Williams v. City of St. Louis, 783 F.2d 114,
115 (8th Cir. 1986). “[W]hile the materiality determination rests on the substantive law,
it is the substantive law’s identification of which facts are critical and which facts are
irrelevant that governs.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
Thus, “[o]nly disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Wierman v.
Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011) (quotation omitted). In applying
these standards, the Court must view the evidence in the light most favorable to the
non-moving party, giving that party the benefit of all inferences that may be reasonably
drawn from the evidence. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 588-89 (1986); Tyler v. Harper, 744 F.2d 653, 655 (8th Cir. 1984), cert. denied,
470 U.S. 1057 (1985). However, a party opposing a motion for summary judgment
“may not rest upon the mere allegations or denials of the…pleadings, but…by affidavits
or as otherwise provided in [Rule 56], must set forth specific facts showing that there is
a genuine issue for trial.” Fed. R. Civ. P. 56(e).

                    A. Plaintiffs’ Response to Defendant’s Motion

                                              8
       When responding to Defendant’s summary judgment motion, Plaintiffs did not
respond – in any fashion – to Defendant's Statement of Facts. When a party fails to
address facts, the party is deemed to have admitted those facts. L. R. 56.1(b) (stating
“[a] party opposing a motion for summary judgment must admit[] or controvert[] each
separately numbered paragraph in the movant’s statement of facts…. Unless
specifically controverted by the opposing party, all facts set forth in the statement of the
movant are deemed admitted….”); Nationwide Prop. & Cas. Ins. Co. v. Faircloth, 845
F.3d 378, 382 (8th Cir. 2016) (citations omitted). The Court finds Plaintiffs have
admitted all facts set forth by Defendant.
       Plaintiffs raise two arguments in opposition to Defendant’s summary judgment
motion. First, they assert Defendant’s motion is “untimely.” Doc. #42, at 2. March 1,
2019 was the deadline for filing dispositive motions. Doc. #34. Defendant’s motion for
summary judgment was filed on February 27, 2019. Doc. #40. Therefore, Defendant’s
motion for summary judgment was timely submitted.
       Second, Plaintiffs argue Defendant’s motion for summary judgment “is not ripe,
as the pending defense motion for judgment on the pleadings covers substantially the
same areas and assertions, addresses similar questions and areas of law, and remains
undecided and open before this court.” Doc. #42, at 2. To the extent Plaintiffs are
referring to the ripeness doctrine, their argument fails. “The ripeness doctrine flows
both from the Article III ‘cases’ and ‘controversies’ limitations and also from prudential
considerations for refusing to exercise jurisdiction.” Neb. Pub. Power Dist. v.
MidAmerican Energy Co., 234 F.3d 1032, 1037 (8th Cir. 2000). Its “basic rationale is to
prevent the courts, through avoidance of premature adjudication, from entangling
themselves in abstract disagreements.” Id. (quoting Abbott Labs. v. Gardner, 387 U.S.
136, 148 (1967)). “It requires that before a federal court may address itself to a
question, there must exist a real, substantial controversy between parties having
adverse legal interests, a dispute definite and concrete, not hypothetical or abstract.”
Id. (internal quotation marks omitted). As applied to the pending motion, there exists a
real, substantial controversy between the parties and the disputes are definite and
concrete. The ripeness doctrine does not preclude consideration of the summary
judgment motion.

                                             9
       Instead, Plaintiffs seem to suggest the Court must issue its decision on
Defendant’s motion for judgment on the pleadings before considering Defendant’s
motion for summary judgment. But Plaintiffs do not cite any authority for their argument.
Moreover, Plaintiffs do not argue they are unable to respond to the summary judgment
motion, and that may be because the motion was filed after the close of discovery.
Regardless, the Court declines to ignore Defendant’s summary judgment motion simply
because the Court had not issued a decision on Defendant’s motion for judgment on the
pleadings. Finally, the Court has ruled Defendant’s motion for judgment on the
pleadings supra, section II of this Order.


                                    B. Section 1983 Claims
       As set forth supra, section II(A)(1), only official capacity claims are presented
here. To present a viable section 1983 claim against a governmental entity, Plaintiff
must demonstrate the constitutional deprivation resulted from (1) an official municipal
policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or
supervise. Corwin, 829 F.3d at 699. It is uncontroverted that Defendant does not have
final policymaking authority for the City’s Police Department. Doc. #41. Before any
Police Department policies can be put into effect, they must be presented to and
reviewed by the City Attorney and approved by the Mayor of the City. Id. Defendant did
not have the authority or ability to make those decisions. Id. For the reasons set forth
supra, section II(A)(1), and because Defendant was not the final policymaker for the
City’s Police Department, Defendant’s motion for summary judgment is granted.


          IV.    RECONSIDERATION OF PLAINTIFFS’ MOTION TO AMEND
       In their response to Defendant’s motion for judgment on the pleadings, Plaintiffs
argue the Court should sua sponte reconsider their motion to amend the pleadings. On
August 30, 2017, Plaintiffs filed a motion to amend the pleadings. Doc. #21. The Court
directed Defendant to respond to Plaintiff’s motion. Doc. #23. On September 12, 2017,
Defendant moved to stay proceedings pending the outcome of Darrell’s state criminal
case. Doc. #24. On October 30, 2017, the Court granted the motion, stayed the matter,
and denied as moot Plaintiffs’ motion to amend the pleadings. Doc. #30.


                                               10
       On May 11, 2018, Defendant informed the Court that Darrell was convicted of
misdemeanor counts of stealing by deceit and resisting arrest, pursuant to his guilty
plea. Doc. #31. The Court lifted the stay and directed the parties to submit a proposed
scheduling order. Doc. #32. The parties submitted their proposed scheduling order,
recommending motions to join parties or amend pleadings be filed by August 20, 2018.
Doc. #33. Thereafter, Court issued its Scheduling and Trial Order, setting August 20,
2018, as the deadline for filing motions to join parties and amend pleadings. Doc. #34.
Plaintiffs neither refiled their motion to amend nor asked to renew the previously denied
motion to amend.
       “A district court appropriately denies the movant leave to amend if there are
compelling reasons such as undue delay, bad faith, or dilatory motive, repeated failure
to cure deficiencies by amendments previously allowed, undue prejudice to the non-
moving party, or futility of the amendment.” Sherman v. Winco Fireworks, Inc., 532 F.3d
709, 719 (8th Cir. 2008) (internal quotation marks omitted). Although Plaintiffs have
known since June 2018 that motions to amend had to be filed by August 20, 2018,
Plaintiffs never refiled their motion to amend. Additionally, Plaintiff never asked the
Court to renew their motion to amend or reconsider its previous denial of their motion.
Instead, Plaintiffs did not raise the issue until they responded to Defendant’s motion for
judgment on the pleadings, which was filed in December 2018. Plaintiffs do not explain
their failure, and they do not provide any basis for why they proposed a new deadline
for filing motions yet did not refile their motion by that deadline. Therefore, the Court will
not reconsider Plaintiffs’ motion to amend.

                                   V.     CONCLUSION
       For the foregoing reasons, Defendant’s motions for judgment on the pleadings
and summary judgment are granted.

IT IS SO ORDERED.
                                                   /s/ Ortrie D. Smith
DATE: April 15, 2019                               ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              11
